Citation Nr: 1028675	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  06-19 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a low back disorder.  


ATTORNEY FOR THE BOARD

Jill Anderson, Law Clerk


INTRODUCTION

The Veteran served on active duty from September 1953 to July 
1962, with the exception of a nine day break in service in 
September 1957.  

This matter is on appeal from the Montgomery, Alabama, Department 
of Veterans Affairs (VA) Regional Office (RO).  

This case was remanded by the Board in June 2006 for further 
development.  The required development has been completed and 
this case is appropriately before the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

In May 2009, the Board granted a motion to advance this case on 
the docket.  38 C.F.R. § 20.900(c) (2009).  


FINDINGS OF FACT

1.  A chronic low back disorder was not manifest during service; 
in-service complaints resolved without chronic residuals.  

2.  Post-service lumbar spine pathology was not identified until 
October 1994.  

3.  The current low back disorder is unrelated to service.  


CONCLUSION OF LAW

A chronic low back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for a low back disorder.  He 
contends that he injured his back in service and that his current 
low back disorder is related to that injury.

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic disease at 
any later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2009).  However, continuity of symptoms is required 
where a condition in service is noted but is not, in fact, 
chronic or where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2009).  

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2009).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the preponderance 
of the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).  

Service treatment records reflect that the Veteran was first 
treated for low back complaints in February 1957 after he 
reported that his back was injured while carrying heavy equipment 
in muddy terrain.  In September 1957, an examiner reported there 
was "probably no significant abnormality present."  

In September 1957, the Veteran filed a claim for a low back 
disorder.  However, that claim was dismissed because he re-
entered service about 1 week after separation.  

In October 1959, the Veteran again complained of low back pain 
after lifting heavy cables.  The examiner noted that the pain did 
not radiate and diagnosed mild tenderness over the lumbo-sacral 
area.  There are no further complaints of low back pain during 
his remaining three years of active duty.  

In the July 1962 separation examination, the examiner noted that 
the Veteran had a strained back in 1957 but that there had been 
no trouble with the back since 1958.  The examiner also noted 
that the spine was normal.  Therefore, service treatment records 
do not show chronic residuals associated with a low back disorder 
at the time of discharge.  

Next, post-service evidence does not reflect low back 
symptomatology for many years after service discharge.  
Specifically, the Veteran complained of low back pain in October 
1994.  He described the pain as radiating down his left leg and 
as worse when he stood up.  

This is the first recorded symptomatology related to a low back 
disorder, coming some 30 years after discharge.  Therefore, the 
medical evidence does not reflect continuity of symptomatology.  

In addition to the absence of documented post-service 
symptomatology related to the low back for many years, the 
evidence includes the Veteran's statements asserting a continuity 
of symptoms.  The Board acknowledges that lay evidence concerning 
continuity of symptoms after service, if credible, is ultimately 
competent, regardless of the lack of contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  

The Veteran is competent to report symptoms because this requires 
only personal knowledge as it comes to him through his senses.  
Layno, 6 Vet. App. at 470.  He has indicated that he continued to 
experience symptoms relating to the back (pain and arthritis) 
after he was discharged from service.  In determining whether 
statements submitted by a veteran are credible, the Board may 
consider internal consistency, facial plausibility, and 
consistency with other evidence submitted on behalf of the 
claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board finds that the Veteran's reported history of continued 
symptomatology since active service, while competent, is 
nonetheless not credible.  First, the Board emphasizes the multi-
year gap between discharge from active duty service (1962) and 
initial reported symptoms related to a low back disorder in 1994 
(over a 30-year gap).  See Maxson v. Gober, 230F.3d 1330, 1333 
(Fed. Cir. 2000) (lengthy period of absence of medical complaints 
for condition can be considered as a factor in resolving claim); 
see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board's denial of service connection where veteran 
failed to account for lengthy time period between service and 
initial symptoms of disability).  

Significantly, the Board finds that the Veteran's reported 
history of continued low back pain since active service is 
inconsistent with the other evidence of record.  Indeed, while he 
stated that he experienced his disorder throughout service, the 
separation examination is absent of any complaints.  In fact, the 
separation examination states that the Veteran had not had any 
back complaints for four years prior to separation.  Moreover, 
the post-service evidence does not reflect treatment related to a 
low back disorder for 30 years following active service.  

Further, the Veteran dates the onset of symptoms to different 
times.  Specifically, the claim and VA examination state that his 
back was injured in 1957 and again in 1959.  A February 1997 
private medical examination record states that the Veteran hurt 
his back the year previous, dating the injury to 1996.  
Therefore, the Board places less credibility on his statements as 
to onset.  Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled 
to discount the credibility of evidence in light of its own 
inherent characteristics and its relationship to other items of 
evidence).  

Moreover, when the Veteran sought to establish medical care with 
a private physician in 1994, he did not report that his low back 
pain was related to service.  In fact, he mentioned that he had 
fallen a few weeks previously.  He did not claim that his 
disorder was related to service until he filed his claim.  

His silence, when otherwise reporting his past medical history 
constitutes negative evidence.  Rucker v. Brown, 10 Vet. App. 67, 
73 (1997) (statements made to physicians for purposes of 
diagnosis and treatment are exceptionally trustworthy because the 
declarant has a strong motive to tell the truth in order to 
receive proper care).  

The Board also notes that the Veteran sought treatment for other 
medical complaints since discharge from service, including 
hearing loss and ear pain (1984 and 1989) and kidney cancer 
(1989).  Significantly, he never reported complaints related to 
the low back.  Moreover, he filed a claim for kidney cancer in 
1990 but made no mention of any low back symptomatology.  

The Board has weighed the Veteran's statements as to continuity 
of symptomatology and finds his current recollections and 
statements made in connection with a claim for benefits to be of 
lesser probative value.  See Pond v. West, 12 Vet. App. 341 
(1999) (although Board must take into consideration the veteran's 
statements, it may consider whether self-interest may be a factor 
in making such statements).  Therefore, continuity has not here 
been established, either through the competent evidence or 
through his statements.  

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the Veteran's 
low back disorder to active duty, despite his contentions to the 
contrary.  

To that end, the Board places significant probative value on an 
April 2006 VA examination undertaken specifically to address the 
issue on appeal.  At that time, the Veteran reported that he had 
pain on a daily basis since he injured his back in service in 
February 1957.  

After a physical examination, the examiner diagnosed 
osteoarthritis of the lumbar spine.  The examiner opined that the 
Veteran's in-service back injury was separate and unrelated to 
the current low back disorder.  The examiner stated that there 
was no evidence to support a causal connection between the two 
conditions.  

The Board finds that the examination was adequate for evaluation 
purposes.  Specifically, the examiner reviewed the claims files, 
interviewed the Veteran, and conducted a physical examination.  
There is no indication that the VA examiner was not fully aware 
of the Veteran's past medical history or that he misstated any 
relevant fact.  Therefore, the Board finds the VA examiner's 
opinion to be of great probative value.  

In support of his claim, the Veteran submitted private medical 
records from 1994 to 2009 describing the current back pain and 
treatment and a June 2006 physician's letter opining that "the 
chronic back pain [the Veteran] is having now is possibly related 
to the injury in 1957."  

The private medical records from 1994 to 2009 do not discuss the 
etiology of the Veteran's back disorder.  Therefore, they are not 
probative of the relevant issue.  The Board concedes that the 
Veteran has a current back disorder.  Since the records discuss 
the current back disorder and do not discuss its etiology, they 
are not probative of the relevant issue.  

In the June 2006 letter the private medical examiner explained 
that the "Veteran states that in 1957 while in the service [he 
was] carrying a very heavy water pump.  He developed pain in his 
back at that time, and has had pain ever since."  

The Board is not obligated to accept medical opinions premised on 
a veteran's recitation of medical history.  See Godfrey v. Brown, 
8 Vet. App. 113 (1995).  However, reliance on a veteran's 
statements renders a medical report incredible only if the Board 
rejects the statements of the veteran.  See Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005) (citing Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992) for the proposition that Board may not 
disregard a medical opinion solely on the rationale that the 
medical opinion was based on a history given by the veteran); see 
also Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (Board is not bound to accept 
uncorroborated account of veteran's medical history but must 
assess the credibility and weight of the evidence provided by the 
veteran rejecting it). 

Further, the physician's statement that "the chronic back pain 
he is having now is possibly related" to service is admittedly 
speculative and insufficient to establish a medical nexus.  See 
Obert v. Brown, 5 Vet. App. 30 (1993) (medical opinion expressed 
in terms of "may" also implies "may or may not" and is too 
speculative to establish medical nexus); see also Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (there was a plausible 
basis for the Board's decision that a disability was not incurred 
in service where even the medical evidence favorable to the 
appellant's claim did little more than suggest the possibility 
that the veteran's illness  might have been caused by his wartime 
radiation exposure).  

Finally, the June 2006 letter contains no rationale for the 
physician's etiology opinion.  A medical opinion that contains 
only data and conclusions without any supporting analysis is 
accorded no weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 
304 (2008).  An opinion that is unsupported and unexplained is 
purely speculative and does not provide the degree of certainty 
required for medical nexus evidence.  See also Bloom v. West, 12 
Vet. App. 185, 187 (1999).  

The Board has also considered the Veteran's statements asserting 
nexus between his currently-diagnosed disorder and active duty 
service.  While the Board reiterates that he is competent to 
report symptoms as they come to him through his senses, low back 
disorders are not the types of disorders that a lay person can 
provide competent evidence on questions of etiology or diagnosis.  

Such competent evidence has been provided by the medical 
personnel who have examined the Veteran during the current appeal 
and by service records obtained and associated with the claims 
file.  Here, the Board attaches greater probative weight to the 
clinical findings than to his statements.  See Cartright, 2 Vet. 
App. at 25.  

In light of the above discussion, the Board concludes that the 
preponderance of the evidence is against the claim for service 
connection and there is no doubt to be otherwise resolved.  As 
such, the appeal is denied. 

Finally, as provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009) 

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record 1) that is necessary to 
substantiate the claim; 2) that VA will seek to provide; and 3) 
that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 
2002).  In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate the claim, VA 
bears the burden to show that the error was harmless.  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in May 2005 that fully addressed all notice 
elements and was sent prior to the initial RO decision in this 
matter.  The letter informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties for 
obtaining evidence.  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied as to both timing and content.  

With respect to the Dingess requirements, in March 2010, the RO 
provided the Veteran with notice of what type of information and 
evidence was needed to establish a disability rating, as well as 
notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively satisfied 
the remaining notice requirements with respect to the issue on 
appeal.  

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and this 
notice complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 1) 
competent evidence of a current disability or persistent 
recurrent symptoms of a disability; 2) evidence establishing an 
in-service event, injury, or disease, or manifestations during 
the presumptive period; 3) an indication that the disability or 
symptoms may be associated with service; and 4) whether there 
otherwise is sufficient competent medical evidence of record to 
make a decision on the claim. 

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" with 
service include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in specificity 
to support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has 
obtained VA outpatient treatment records and service treatment 
and personnel records.  Further, the Veteran submitted private 
treatment records from 1994 to 2009 and a June 2006 private 
medical opinion letter.  Next, a specific VA medical opinion 
pertinent to the issue on appeal was obtained in April 2006.  

The Board notes that in June 2006 the Veteran stated that he 
applied for disability benefits from the Social Security 
Administration (SSA).  In June and August 2009, the VA attempted 
to obtain any pertinent SSA records.  A September 2009 reply from 
SSA states that the Veteran did not file for disability benefits.  
There is a March 2010 memorandum of record noting that any SSA 
records are unobtainable for review.  

Moreover, in March 2010, the Veteran was notified that VA was 
unable to obtain any SSA records.  He stated that he was only 
receiving SSA benefits because of his age, not his disability and 
requested that the appeal proceed without the SSA records.  
Therefore, the Board determines that VA has completed all 
necessary notification and assistance with regards to the 
Veteran's SSA records.  In conclusion, the available records and 
medical evidence have been obtained in order to make an adequate 
determination as to this claim.  

Significantly, apart from the SSA records discussed above, the 
Veteran has not identified, and the record does not otherwise 
indicate, any additional evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill the VA's duty 
to assist in the development of the claim.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  




ORDER

Service connection for a low back disorder is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


